Crew III, J. (concurring in part and dissenting in part).
To the extent that the majority concludes that Supreme Court erred in granting a new trial on the issue of future damages, I respectfully dissent. The experts for plaintiffs and defendant concluded that plaintiff Claire Lolik (hereinafter Lolik) had an *707asymptomatic arthritic condition which became symptomatic as the result of her fall. Both experts also agreed that Lolik’s present condition is permanent. Defendant’s expert testified that had the accident in question not occurred, the chances were "pretty good” that the preexisting arthritic condition of Lolik’s right knee would have caused her problems eventually. To my way of thinking, such postulation is entirely speculative and does not support a finding that Lolik’s present condition is unrelated to her fall. Indeed, defendant’s expert testified on cross-examination that Lolik had developed permanent knee pain superimposed on preexisting arthritis and such condition was the direct result of the accident. In light of that testimony, as well as that of plaintiffs’ expert, I am of the view that the verdict in as future damages was against the weight of the credible evidence and that Supreme Court properly set aside the verdict in that regard (see, Laylon v Shaver, 187 AD2d 983). Consequently, I would affirm that portion of Supreme Court’s order which directed that a new trial be held on this issue.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as partially granted plaintiffs’ motion and directed a new trial on the issue of future damages; said motion denied; and, as so modified, affirmed.